

AMENDMENT TO EXECUTIVE AGREEMENT
This Amendment to Executive Agreement (this “Amendment”), is entered into on
this 19th day of October, 2018 (the “Effective Date”), by and between Nature’s
Sunshine Products, Inc., a Utah Corporation, having its principal place of
business in Lehi, Utah (the “Company”), and Terrence Moorehead (“Executive”).
A.The Company and Executive entered into that Executive Agreement dated
September 14, 2018 (the “Agreement”).
B.The Company and Executive now desire to amend certain provisions of the
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby amend the
Agreement and agree as follows:
1.Amendments.
a.    Section 9.1 (Relocation) of the Agreement as amended is hereby amended and
restated in its entirety to read as follows:
9.    Relocation. On or before July 1, 2019, Executive shall relocate his
primary residence to Utah, within an appropriate daily commuting distance from
the Company’s Lehi headquarters. The Company shall provide an upfront payment to
Executive in the amount of $425,000 (the “Relocation Payment”). The Relocation
Payment shall be paid to Executive within seven (7) days of this Amendment and
will be subject to applicable payroll deductions and withholdings. Executive
agrees that if Executive has not relocated to Utah, for any reason, on or before
July 1, 2019, Executive will re-pay the Company 100% of the relocation payment.
Executive expressly agrees that the amount of such repayment may be withheld
from Executive’s final paycheck and that Executive will sign additional
documentation as needed to authorize this repayment. Additionally, during the
first three months following the Date of Employment, the Company will reimburse
Executive for airfare to and from New York for him and/or his wife, and, during
the three months following the Date of Employment, the Company will also
reimburse Executive for hotel expenses in Lehi, or within seventy-five (75)
miles thereof. The Company will also gross-up the payments for airfare and hotel
by the Company set forth in this Section 9 by 50% (meaning payments will be 150%
of the expenses incurred).
b.    Section 2.3 (Employee Benefits) of the Agreement shall be amended to
increase the amount of the monthly car allowance set forth in Section 2.3(i) of
the Agreement from $1,000 per month to $1,500 per month.
2.    Continued Effectiveness of Agreement. Except as expressly set forth above,
the Agreement shall continue in full force and effect in accordance with its
terms. In the event of any conflict between this Amendment and the Agreement,
the provisions of this Amendment shall govern. Each party hereto represents and
warrants to the other that this Amendment has been duly authorized, executed and
delivered by or on behalf of such party.


1



--------------------------------------------------------------------------------




3.     Effective Date of Amendment. This Amendment and the terms contained
herein shall be deemed effective as of the Effective Date.


(signature page follows)








2



--------------------------------------------------------------------------------




COMPANY:                        EXECUTIVE:


NATURE’S SUNSHINE PRODUCTS, INC.        TERRENCE MOOREHEAD
                            
                            
By:     /s/ Joseph Baty                     /s/ Terrence Moorehead        
                
Name:     Joseph Baty                     
                        
Title:     Chief Financial Officer            
    












[Signature Page to Amendment to Executive Agreement]


3

